DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Petition to Make Special
The petition to make special under the PPH pilot program has been granted (see letter mailed January 28, 2021).
Response to Preliminary Amendment
The preliminary amendment filed December 9, 2020 has been entered.  
Claims 1-10 have been canceled.  Claims 11-20 are pending.
The substitute specification is noted (see below).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed December 9, 2020 has been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Drawings
The drawings received December 9, 2020 are acceptable for examination purposes.
Specification
The substitute specification filed December 9, 2020 has been entered.
Claim Objections
Claim 18 objected to because of the following informalities:  claim 18 recites “the reinforcing beams is” which does not appear to be grammatically proper.  Either the recitation is meant to a single beam (“beam is”) or to plural beam (“beams are”).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "a second protrusion" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  Claim 11 recites a second protrusion without ever reciting a first protrusion.  Therefore the number of protrusions of claim 11 are not clear as to whether there are one protrusion (“second” protrusion) or two protrusions (the “second protrusion” and an inherent first protrusion) are present in claim 11.  Applicant is advised to amend claim 11 to either clearly recite first and second protrusions, else modify the term “second protrusion” to “a protrusion” to overcome the rejection.  Note that depending on the nature of the amendment to the term “second protrusion” in response to this rejection, other dependent claims (such as dependent claim 12) should be amended to clarify the protrusion(s) accordingly.  For example, in claim 12 the term “first protrusion” at line 2 should be amended to “a protrusion” and the subsequent recitation to either protrusion could then be recited as the protrusion of the first plate or the protrusion of the second plate as necessary.
Claim 11 is further unclear whether the term “a corresponding opening” is meant to be the same opening previously recite in claim 11 (see line 9) or to a different opening.  It would appear that the corresponding opening of claim 11 and the opening which runs through the second plate protrusion or protrusion of claim 11 are the same opening based on the disclosure and not an opening otherwise.  Therefore the term “a corresponding opening” is indefinite and should be amended from “a corresponding opening” to “a position corresponding to the opening” to overcome this rejection.  Claims 12-20 are dependent upon claim 11 and rejected for these same reasons.
Claim 16 recites the limitation "the second plate body" in line 5.  There is insufficient antecedent basis for this limitation in the claim as claim 15 recites a first two second plate bodies and it is unclear which of the second plate body/bodies the limitation of claim 16 is referring to.  Clarification is respectfully requested.
Claim 17 recites the limitation "the side wall" in line 3.  There is insufficient antecedent basis for this limitation in the claim as claim 15 recites that each of the two second plate bodies comprises two side walls and it is unclear which of the side wall(s) the limitation of claim 17 is referring to.  Clarification is respectfully requested.
Claim 18 recites the limitation "the reinforcing beams" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claims 11-12 only recite a/the reinforcing beam and do not provide antecedent basis for plural reinforcing beams as recited in claim 18.  In addition, it may be that claim 11 should recite “at least on reinforcing beam” to better suit for subsequent multiple reinforcing beams as sought by claim 18. Claim 18 is further unclear with respect to the number of first protrusions, openings, beams and the relationship between beams, openings and protrusions.  Claim 11 recites only a first protrusion (singular), opening corresponding to the first protrusion (singular) and only a reinforcing beam (singular).  The limitations of claim 18 are not clear as it appears to require multiple beams and multiple corresponding protrusions on the first plate (see Fig. 3 for example).  In addition, for each beam, a given beam is provided in relation to a distinct protrusion and opening corresponding to the respective protrusion.  However the language of claims 11 and 18 are not in agreement and is suggested that applicant amend claims 11, 12 and 18 to more accurately reflect inclusion of at least one reinforcing beam, at least one protrusion and at least one opening as well as further, in claim 18 to clearly link a given beam to a respective distinct protrusion and opening as the invention teaches such (see Fig. 3 for example).
Claim 19 recites the limitation "the connection portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim as claim 13 recites that the reinforcing beam comprises two connection portions (plural) and it is unclear which connecting portion(s) the limitation at line 4 of claim 19 (singular) is referring to.  It is further noted that if a given fastener corresponds to each connecting portion (the two connecting portions of claim 13 each having a given fastener), then the number of fasteners of claim 19 should likewise be amended to reflect such.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 11 and 20 are directed to the battery box.  Claim 20 only further defines the contents within the box (a plurality of battery packs).  However the contents of the box are not held to be further limiting to the box itself.  Applicant is advised to amend claim 20 from a battery box to a battery system or similar term (consistent with the written description) with the battery system (or similar term) comprising the battery box of claim 11 and a plurality of battery packs which are accommodated in the accommodating space.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 11-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the battery box of at least claim 11 comprising the lower box body having the first and second plates as defined therein, wherein the second plate is fixed to the bottom wall from a bottom and engages with the bottom wall to form a flow passage, wherein the second plate is provided with a protrusion, which protrudes from a side facing a reinforcing beam to the first plate and extends along a transverse direction; and an opening, which runs through the second protrusion of the second plate along a height direction and extends along the transverse direction, the second protrusion of the second plate being connected to the bottom wall of the first plate in a sealed manner; and
the battery box also comprises: the reinforcing beam, which is arranged under the second plate and extends along the transverse direction, the reinforcing beam being installed at a position of the opening and being fixedly connected to the first plate and/or the second plate.
This particular combination of features with respect to the first and second plates of the box body and reinforcing beam wherein the second plate, fixed to the bottom wall and engaged with the bottom wall to form a flow passage, and reinforcing beam arranged under the second plate, installed at a position corresponding to the opening of the second plate and being fixedly connect to the first and/or second plate is held to define an invention which is allowable over the cited prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application No. 2019/0386358 discloses a lower box including a first plate having a bottom and sides and a second plate and reinforcing beams but does not teach of the flow passage, protrusion and opening which runs through the second protrusion in the second plate or providing the beam corresponding to the opening as claimed.  U.S. Patent Application No. 2012/0321927 discloses a lower box including a first plate 22 having a bottom and sides and a second plate 58 and reinforcing beams 50 attached to the second plate 58 but does not teach of the flow passage, protrusion and opening which runs through the second protrusion in the second plate or providing the beam corresponding to the opening as claimed.  U.S. Patent Application No. 2014/0315064 discloses a lower box including a first plate 41 having a bottom and sides and a second plate 43, forming a flow passage between 41 and 43, and reinforcing beams 81-83 attached to the second plate 43 but does not teach of a protrusion and opening which runs through the second protrusion in the second plate or providing the beam corresponding to the opening as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725